Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/2/2020.
3.	Claims 1 and 3-11 are currently pending in this Office action.  This action is made Final. 

Claim Objections
4.	Claim 6 is objected to because of the following informalities:  
	Regarding claim 6, this claim recites that “The method as described in claim 2 wherein…” in line 1.  However, it appears that claim 6 is dependent on cancelled claim 2.   It should be noted that the examiner would treat claim 6 as to depend on claim 1 for examining purpose at this time.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0191774 (hereinafter Mason) in view of U.S. 2015/0234895 (hereinafter Erdogan). 

	Regarding claim 1, Mayson discloses a method of synchronizing updates to a shared versioned file system from a local filer server, the local filer server running a local version of the shared versioned file system, comprising:
partitioning contents of a directory into a number of shards by applying an extensible hashing function, wherein the number of shards is adjustable relative to a number of entries in the directory ([0044-0045, 0054-0059 and 0060]; figs. 9, 11, and 15-19 as shown below).
receiving one or more requests from the local file server to update one of more of the shards in a cloud data store; and updating one or more shards in the cloud data store in response to receipt of the requests ([0040, 0042, 0044-0045 and 0060]; fig. 9; exporting the file changes to the cloud as a new version). 
Mason does not explicitly disclose that the directory generates a maximally-extended radix tree per a configurable maximum depth.  However, such feature is well known in the art as disclosed by Erdogan ([0082 and 0089]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Erdogan in the system of Mason in view of the desire to enhance the file management system by utilizing the logical tree extending scheme resulting in improving the file versioning process.



    PNG
    media_image1.png
    1497
    1205
    media_image1.png
    Greyscale

Regarding claim 3, Mason in view of Erdogan discloses the method further including maintaining a shard counter for each of the leaves of the radix tree (Erdogan: [0041 and 0081]).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 4, Mason in view of Erdogan discloses the method further including selectively using the shard counters to construct a variable depth prefix tree in response to a given occurrence at the local filer server (Erdogan: figs. 4B-4C). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that basis. 

Regarding claim 5, Mason in view of Erdogan discloses the method wherein the given occurrence is a local file server operation (Mason: [0044-0045]). 

Regarding claim 6, Mason in view of Erdogan discloses the method wherein a structure of the radix tree is adjusted in response to a local file server operation (Mason: [0044-0045]) and (Erdogan: [0090]).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 7, Mason in view of Erdogan discloses the method wherein the structure of the radix tree is adjusted by merging two or more leaves (Erdogan: [0019]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 8, Mason in view of Erdogan discloses the method wherein the two or more leaves are merged without requiring a split operation (Erdogan: [0022 and 0078]).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 9, Mason in view of Erdogan discloses the method wherein a shard counter is maintained in a directory manifest (Mason: [0055-0056]). 



Regarding claim 11, Mason in view of Erdogan discloses the method further including compacting the radix tree to produce an updated radix tree (Mason: [0044-0045]) and (Erdogan: ([0065 an 0097]).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Response to Arguments
8.	Applicant's arguments filed on 10/02/2020 have been fully considered but they are not persuasive. 
	As indicated by the applicant, it is noted that the prior 35 U.S.C. 103 rejection (mailed on 04/02/2020) was based on Mason in view of Erdogan.   
	Applicant argues that Mason in view of Erdogan does not explicitly disclose the features of “partitioning contents of a directory into a number of shards by applying an extensible hashing function that generates a maximally-extended radix tree per a configurable maximum depth, wherein the number of shards is adjustable relative to a number of entries in the directory” and “updating one or more shards.”  However, the examiner disagrees.  Contrary to applicant’s argument, Mason discloses (paragraphs 0054-0057; figures 11 and 15-19) the features wherein there are a set of directory elements within the directory chunk “uni1045524506.dc”, and each directory element has “a name, and a pointer to the manifest for the directory entry”; and the subdirectory “/animals” and the subdirectory “/people” are shown as split subdirectory.  The figures 18-19 of Mason further show the subdirectory directory chunk that has a set of directory entries, which in this case are all files, and files preferably have their own manifests.  
Additionally, Erdogan discloses (paragraph 0089) the feature of utilizing tables that may be hash partitioned or using the hash function.  Erdogan further discloses (paragraph 0093) that “…the left sub-tree 410 from fig. 4c is mapped to the repartition job 710.  This repartition job includes three types of tasks: map tasks that split the input data into ranges or hash values, and thereby create intermediate data, MapFetch tasks that move intermediate data in between the worker nodes, and Merge tasks that merge intermediate data into their corresponding ranges or hash values, and thereby creates intermediate data, MapFetch tasks that move intermediate data in between the corresponding ranges or hash values.”   It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  While neither reference discloses all the claimed limitations singularly, the Mason reference recites a number of them and the remaining elements are taught by the Erdogan reference.  The examiner holds that one with ordinary skill in the art would combine these features as explained previously.  In should be noted that the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combination of references.  It should also be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.
	In response to applicant’s arguments regarding claims 3-4, 7-8 and 11 that the reference fails to show certain features of applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without .  	

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161